

	

		II

		109th CONGRESS

		2d Session

		S. 2585

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Mr. Smith (for himself

			 and Mr. Kerry) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to permit military death gratuities to be contributed to certain tax-favored

		  accounts.

	

	

		1.Short titleThis Act may be cited as the

			 Fallen Heroes Family Savings

			 Act.

		2.Contributions of

			 military death gratuities to certain tax-favored accounts

			(a)Roth

			 IRAsSubsection (e) of

			 section 408A of the Internal Revenue Code of 1986 (relating to qualified

			 rollover contribution) is amended to read as follows:

				

					(e)Qualified

				rollover contributionFor

				purposes of this section—

						(1)In

				generalThe term

				qualified rollover contribution means a rollover contribution to a

				Roth IRA from another such account, or from an individual retirement plan, but

				only if such rollover contribution meets the requirements of section 408(d)(3).

				Such term includes a rollover contribution described in section 402A(c)(3)(A).

				For purposes of section 408(d)(3)(B), there shall be disregarded any qualified

				rollover contribution from an individual retirement plan (other than a Roth

				IRA) to a Roth IRA.

						(2)Military death

				gratuity

							(A)In

				generalThe term

				qualified rollover contribution includes a contribution to a Roth

				IRA maintained for the benefit of an individual to the extent that such

				contribution does not exceed the amount received by such individual under

				section 1477 of title 10, United States Code, or under section 1967 of title 38

				of such Code, if such contribution is made not later than 1 year after the day

				on which such individual receives such amount.

							(B)Annual limit on

				number of rollovers not to applySection 408(d)(3)(B) shall not apply with

				respect to amounts treated as a rollover by the subparagraph (A).

							(C)Application of

				section 72For purposes of

				applying section 72 in the case of a distribution which is not a qualified

				distribution, the amount treated as a rollover by the subparagraph (A) shall be

				treated as investment in the

				contract.

							.

			(b)Health savings

			 accounts and Archer MSAsSections 220(f)(5) and 223(f)(5) of such

			 Code are both amended by adding at the end the following flush sentence:

			 For purposes of subparagraphs (A) and (B), rules similar to the rules of

			 section 408A(e)(2) (relating to rollover treatment for contributions of

			 military death gratuity) shall apply..

			(c)Education

			 savings accountsSection

			 530(d)(5) of such Code is amended by adding at the end the following new

			 sentence: For purposes of this paragraph, rules similar to the rules of

			 section 408A(e)(2) (relating to rollover treatment for contributions of

			 military death gratuity) shall apply..

			(d)Effective

			 dates

				(1)In

			 generalExcept as provided by

			 paragraph (2), the amendments made by this section shall apply with respect to

			 deaths from injuries occurring on or after the date of the enactment of this

			 Act.

				(2)Application of

			 amendments to deaths from injuries occurring on or after October 7, 2001, and

			 before enactmentThe

			 amendments made by this section shall apply to any contribution made pursuant

			 to section 408A(e)(2), 220(f)(5), 223(f)(5), or 530(d)(5) of the Internal

			 Revenue Code of 1986, as amended by this Act, with respect to amounts received

			 under section 1477 of title 10, United States Code, or under section 1967 of

			 title 38 of such Code, for deaths from injuries occurring on or after October

			 7, 2001, and before the date of the enactment of this Act if such contribution

			 is made not later than 1 year after the date of the enactment of this

			 Act.

				

